DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species C in the reply filed on September 7, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawate (US 2013/0009483) in view of Orr (US 2014/0265638).
With respect to claim 16, Kawate discloses a solar panel array communications system (fig 2-4, 7; par 31-79) comprising: 
a converter (230 is an inverter; par 42) with AC outputs and DC inputs, the AC outputs for connection to an AC source; 
the converter DC inputs including first and second converter conductors (fig 4, items 250) coupled to serially interconnected panel blocks pbi ... pbm (220-N of one string) where m >1; 
each panel block pb1 having a variable number of one or more panels (fig 3 shows each panel block has one panel); 
each panel block pb1 having a panel controller pc1 (320 and 330) for receiving DC power from the panel(s) in the panel block pb1 (see below); 
a system controller (fig 2, item 240; shown in more detail in figure 7) including a translator/sender (AC source and current transformer with or without AFD 741; par 81, 83, 86-87) and an i/o block (where the arrowed lines marked “input” and “output” intersect with 740;par 84);   
each panel controller pc1 including a number of switches equal to the number of panel(s) in pb1 (each Kawate panel controller includes 1 switch and 1 panel);
each panel controller pc1 including a translator/sender (320, 330) and a panel bridge (any one or more of components 371, 372, 373);  
panel controller pci connected to the first converter conductor (fig 2 and 4 show that the first panel controller in the string is connected to the + rail); and, 
panel controller pcm connected to the second converter conductor (fig 2 and 4 show that the last panel controller in the string is connected to the – rail); 
wherein the system controller is configured to send switch open and switch close codes to involatile memory in each panel controller (par 35, 39), the last switch code received is operative to command a common state for the switches in each of the m panel controllers (par 35-36, 38-39).  
The claim recites “each panel block pb1 having a panel controller pc1 (320) for receiving DC power from the panel(s) in the panel block pb1”.  The Examiner notes that this limitation does not recite that the panel controller receives “operating power”.  The Applicants’ figures (8C, 8D1, 8D2, 8E) all show that the panel block (818) “receives” power from the panels by having the DC output of the solar panels pass through its borders.  Kawate has the same configuration.  The solar panel (340) outputs DC power, which passes through the border of the panel (220-N) and the “panel controller” (320 and 330).
Kawate discloses a series string of photovoltaic panels.  Each PV panel has one respective panel block.  Each panel block includes a switch to control the variable number of panels (one or zero).  The system controller sends an on or off command that is received at the panel blocks.  When a panel block receives this command, its internal panel controller commands each of its panel switches (of which there is only one) to a “common state” (on or off).
Alternatively, should the Applicants have intended this last limitation to refer to multiple switches within multiple panels, Kawate discloses that the system controller can command all of the PV panels to turn on or off at the same time.  Thus, all of the switches are commanded to a common state. 
The Kawate system controller includes a translator/sender and an i/o block.  These components are only broadly named in the claim.  There is no indication in the claim of what functionality they are supposed to carry out.  The Kawate translator/sender “translates” sensed inputs and “sends” turn on/off commands to the PV panels.  The Kawate I/O block has input (“I”) and outputs (“O”) for receiving and sending signals, as indicated by the arrowed lines in figure 7.  
Kawate does not expressly disclose the panel controller executes stored functionality and can successfully decode incoming commands and remember what command was received long enough to carry out the associated functionality.  The skilled artisan would have understood that Kawate has some type of memory.  Kawate does not expressly disclose the panel controller includes “involatile” memory.  Orr discloses a photovoltaic system that includes a controller with non-volatile memory to store its firmware (par 53).  Kawate and Orr are analogous because they are from the same field of endeavor, namely photovoltaic system controllers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kawate to use non-volatile (or “involatile”) memory, as taught by Of.  The motivation for doing so would have been the “obvious to try” rationale and the selection from a finite number of identified, proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).  The skilled artisan would have been aware of the finite number of memory types and the benefits/drawbacks of each.  They would have been motivated to select involatile for the Kawate controller. 
With respect to claim 17, Kawate discloses the solar panel array communications system further comprises: 
a system controller backup power supply (unlabeled capacitor to the left of 230 in figs 4 and 7);
a system controller current sensor/injector (755) proximate to the first converter conductor; 
panel controller current sensors/injectors csi (330) where cs1 is coupled to the first panel controller pc1 (fig 3 shows 330 is coupled to 320) and proximate to the first converter conductor (330 is proximate to + rail); and, 
in 1st ... (m-1) interconnections between the 1st ... mth serially interconnected panel controllers, the 2nd ... mth current sensors/injectors are distributed proximate each interconnection and coupled to respective ones of the 2nd ... mth panel controllers (the orientation/placement of the current sensors/injectors 330 are the same for each panel).
Kawate discloses that its system controller includes a capacitor.  A capacitor holds a charge when the power lines it is connected to carry power.  And, after power is removed, the capacitor will discharge, thereby acting as a “backup power supply”. 
Kawate discloses the system controller current sensor/injector and the individual current sensors/injectors within the panels.  Kawate discloses that the current sensor/injectors (330) are proximate to the + input of the panel.  For the first panel, this equates the + rail of the system.  For the other panels, this equates to the interconnection between panels.  
With respect to claim 18, Kawate discloses the switches (350) in each panel controller pc1.  Kawate figure 3 shows that the switches are on the opposite side of the panel from the panel controller.  Therefore, Kawate does not expressly disclose the switches are for disconnecting the panel(s) in pb1 from the panel controller pc1.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to switch the positions of the Kawate power source (340) and switch (350).  This would enable the switch to disconnect the panel (340) from the panel controller (330, 320).  
The panel (340) and switch (350) are in series (with no other components in between).  The switching order of these two components does not affect their electrical functionality.  
With respect to claim 19, Kawate discloses one of the panel controller translators/senders receives measurements made by a panel sensor (330).  
With respect to claim 20, Kawate discloses a measurement indicating an out of range operating condition causes the affected panel controller to open the switches therein (par 5, last sentence).  
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawate in view of Orr and Ibarra (US 9,812,269).
For an alternative rejection of claim 20, Kawate’s does not expressly disclose its sensor measures electrical operating conditions (claim 20 only broadly recites sensing “a measurement” and does not indicate what is being measured).  Ibarra (fig 2; col. 3-6) discloses a series photovoltaic string, where one of the photovoltaic panels receives measurements made by a panel sensor (sensor within 102; col. 3, lines 44-57) and a measurement indicating an out of range operating condition causes the affected panel controller to disconnect that panel (col. 5-6, bridging paragraph). 
Ibarra discloses that, upon detecting a fault, the PV module detecting the fault is disconnected.  In the combination, this refers to Kawate opening switch 350 within the panel controller.
Kawate and Ibarra are analogous because they are from the same field of endeavor, namely photovoltaic strings.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kawate to include the ground fault detection, as taught by Ibarra.  The motivation for doing so would have been to protect the system from damage and nearby people from electrocution.
With respect to claim 21, Ibarra discloses a measurement indicating an out of range operating condition causes the panel controller experiencing the condition to send an alert to the system controller (col. 6, lines 13-21).  Kawate discloses that a fault within the system controller “in turn opens the switches of the remaining panel controllers”.  Ibarra discloses sensing a fault condition and reporting it to the system controller. Kawate discloses that the system controller can send a command to all panels to open their switches (to disconnect all PV sources).  The skilled artisan would have been motivated to combine Ibarra’s fault reporting with Kawate’s system shutdown in order to protect the system from damage due to high currents. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836